        Case 1:19-cv-09015-AJN-GWG Document 26 Filed 01/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DOUGLAS R. CARON,                                     1:19-cv-09015-AJN-GWG
               Plaintiff,                             DECLARATION OF
                                                      GREGG M. MASHBERG IN
        v.                                            SUPPORT OF THE DTCC
                                                      DEFENDANTS’ MOTION TO
TD AMERITRADE, INC., et al.,                          DISMISS

               Defendants.



        GREGG M. MASHBERG, declares, under the penalty of perjury, pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

        1.     I am a member of the bar of this Court and am a member of the firm Proskauer

Rose LLP, counsel for Defendants The Depository Trust & Clearing Corporation (“DTCC”), The

Depository Trust Company (“DTC”), and Cede & Co. (collectively, the “DTCC Defendants”). I

am fully familiar with the facts set forth herein.

        2.     I submit this declaration in support of the DTCC Defendants’ Motion to Dismiss.

        3.     Attached as Exhibit A is a true and correct copy of the Depository Trust

Company’s “Special Alert Regarding Bancorp International Group, Inc.,” dated August 16,

2005.

        4.     Attached as Exhibit B is a true and correct copy of the Complaint filed in SEC v.

Pino, Case No. 08-cv-00353 (MHM) (D. Ariz.), dated February 25, 2008.

        5.     Attached as Exhibit C is a true and correct copy of FINRA’s “Special Notice to

Members” regarding the suspension of trading in Bancorp International Group, Inc., dated

September 2005.
      Case 1:19-cv-09015-AJN-GWG Document 26 Filed 01/13/20 Page 2 of 3




       6.       Attached as Exhibit D is a true and correct copy of a submission the Plaintiff

filed in FINRA Case No. 14-03194, dated May 8, 2015.

       7.       Attached as Exhibit E is a true and correct copy of a submission the Plaintiff filed

in FINRA Case No. 14-03194, dated October 19, 2015.

       8.       Attached as Exhibit F is a true and correct copy of the Notice of Small Claim the

Plaintiff filed in the District Court for the State of Washington, Whatcom County, Small Claim

No. SC11-604, dated December 9, 2011.

       9.       Attached as Exhibit G are true and correct copies of the Judgment and Order

Granting Defendant’s Motion to Compel Arbitration and Dismiss Pursuant to CLRJ 12(b)(1)

entered by the District Court for the State of Washington, Whatcom County, Small Claim No.

SC11-604, dated March 2, 2012.

       10.      Attached as Exhibit H is a true and correct copy of the Order Affirming District

Court and Striking Appellant’s Supplementation of the Record on Appeal entered by the

Superior Court of the State of Washington, Whatcom County, Case No. 12-2-00689-6, dated

May 11, 2012.

       11.      Attached as Exhibit I is a true and correct copy of the Complaint for Replevin the

Plaintiff filed in the Superior Court of the State of Washington, Whatcom County, Case No. 12-

2-01482-1, dated June 4, 2012.

       12.      Attached as Exhibit J is a true and correct copy of the Order Granting

Defendant’s Motion to Compel Arbitration and Dismiss entered by the Superior Court of the

State of Washington, Whatcom County, Case No. 12-2-01482-1, dated July 5, 2012.




                                                 2
      Case 1:19-cv-09015-AJN-GWG Document 26 Filed 01/13/20 Page 3 of 3




         13.   Attached as Exhibit K is a true and correct copy of the statement of claim the

Plaintiff filed on October 16, 2014 in Caron v. TD Ameritrade, Inc., Case No. 14-30194

(FINRA).

         14.   Attached as Exhibit L is a true and correct copy of the arbitration award in Caron

v. TD Ameritrade, Inc., Case No. 14-03194 (FINRA), dated September 8, 2016.

         15.   Attached as Exhibit M is a true and correct copy of the SEC’s June 4, 2003

Order, SEC Release No. 34-47978, Granting Approval of [DTC’s] Proposed Rule Change

Concerning Requests for Withdrawal of Certificates by Issuers.

         16.   Attached as Exhibit N is a true and correct copy of the Transcript Opinion in Ioan

Micula, et al. v. The Government of Romania, et al., No. 15-MC-107 (LAP) (S.D.N.Y. Jan. 21,

2016).

         17.   Attached as Exhibit O is a true and correct copy of the SEC’s December 6, 2016

Order, SEC Release No. 34-79488, Granting Approval of [DTC’s] Proposed Rule Change to

Impose Deposit Chills and Global Locks and Provide Fair Procedures to issuers.

         18.   Attached as Exhibit P are true and correct copies of the submission and exhibit

the Plaintiff filed in FINRA Case No. 14-03194, dated May 18, 2015.

         19.   Attached as Exhibit Q are true and correct copies of the unreported and

unpublished decisions cited in The DTCC Defendants’ Memorandum of Law in Support of Their

Motion to Dismiss.



Dated: January 13, 2020
       New York, New York                    /s/ Gregg M. Mashberg
                                             Gregg M. Mashberg




                                                3
